Title: From George Washington to Tobias Lear, 21 September 1792
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon Sepr 21st 1792

I have written but one letter to you since I came to this place—I was on the point of writing a second when yours of the 5th of August came to my hands informing me of your intention to leave Portsmouth about the first of this month, and expectation of reaching Philadelphia (if no unforeseen delays happened) the 20th. This information arrested my intention, as it was uncertain at what place to direct to you—or, that the letter would reach your hands before it re-verberated back to that City.
I feel myself much obliged by the information contained in your letters of the 21st of July and 5th of August; but as I expect soon to see you I shall only take notice of that part of it which respects

a tutor for a few boys, and my ardent wish that you may have been able to succeed in your expectation of getting one. I am more & more persuaded of the utility of the measure; & that without it, the loss to Washington will be irreparable.
I have nothing agreeable of a domestic nature to relate, and I go not abroad to Collect information of any other kind. Poor George! He is, I believe not far from that place, from whence no traveller returns. He is but the shadow of what he was; he has not been out of his room & scarcely from his bed these six weeks. At times he has intervals of ease which flatter a little, but I have little hope of his surviving the Winter. This adds not a little to my distress & perplexity on a subject you are already acquainted with—but no more of this—at least for the present.
My family, and this part of the Country are more sickly than they have been since the recollection of the oldest of us; first with the flux (but that did not prevail in my family) and next with intermittant & remittant fevers. all the whites of it, however, have kept up, except William, whose fever is by an act of his own imprudence.
Not knowing what delays you may have met with on the Road, I have directed Mr Francis in a letter of this date, to engage Mr Page’s Coach to be here, to accomodate our journey to Philadelphia; for which place I expect to set out the 8th though I may not arrive in that City before the 13th or 14th of Oct.—The Stage however is to be at this place on the 7th at Night. If you should be in Philadelphia by the time this letter reaches it, I shall rely on your usual punctuality & exertion to effect this. If the Carriage should not be here before the 8th the case will not be altered, as I do not expect Mrs Washington will leave this place before the 9th—The Sale may require my remaining in George-Town one day.
If this letter should find you in Philadelphia, let me know the result of your application to Mr Page by the first Post after it is received. Our united and best wishes are offered for yourself Mrs Lear & the Child and with sincere & Affectionate regard I am always Your friend

Go: Washington


P.S. If Mr Page cannot send his Carriage some other equally convenient[,] if to be had[,] must be sent for our accomodation as it is thereon we depend.

